Citation Nr: 0511097	
Decision Date: 04/19/05    Archive Date: 04/27/05

DOCKET NO.  04-12 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to accrued benefits based on a reopened claim 
received prior to the veteran's death for service connection 
for progressive metastastic colon cancer with liver and 
pulmonary involvement.

2.  Entitlement to accrued benefits based on a claim received 
before the veteran's death for service connection for pain in 
both legs, stomach problems, pain in joints, esophagus 
rupture, back injury, and headaches.

3.  Entitlement to service connection for the cause of the 
veteran's death.

4.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran had active duty from June 1963 to April 1967, and 
from November 1990 to April 1991.  He served in the Republic 
of Vietnam during the Vietnam Era, and in the Southwest Asia 
theatre of operations during the Persian Gulf War.  He also 
had service in the Air Force Reserves.  He died in May 2002, 
and the appellant is his surviving spouse.

In January 2005, the appellant and her son testified in 
Washington, D.C., before the undersigned Acting Veterans Law 
Judge designated by the Chairman of the Board to conduct that 
hearing and to render a final determination in this case.  
38 U.S.C.A. §§ 7101(c), 7102 (West 2002).  A copy of the 
transcript of that hearing is in the claims file.  

The Board notes that, during the January 2005 hearing, the 
appellant indicated a desire to obtain a copy of the claims 
folder upon its return to the RO.  The Board also notes that 
a January 2005 Memorandum from the appellant's representative 
reports an address change for the appellant.  The RO should 
take appropriate action on these issues.

The issues of entitlement to accrued benefits based on a 
reopened claim received prior to the veteran's death for 
service connection for progressive metastastic colon cancer 
with liver and pulmonary involvement; entitlement to accrued 
benefits based on a claim received before the veteran's death 
for service connection for pain in both legs, pain in joints, 
esophagus rupture, back injury, and headaches; entitlement to 
service connection for the cause of the veteran's death; and 
entitlement to Dependents' Educational Assistance under 38 
U.S.C. Chapter 35 are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant and her representative if further action is 
required on their part.


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia theatre of 
operations during the Persian Gulf War.

2.  The veteran's irritable bowel syndrome was manifested to 
a compensable degree within the requisite presumptive period.


CONCLUSION OF LAW

Irritable bowel syndrome is presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1117 (West 2002); Pub. L. No. 
107-103, 115 Stat. 976 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims, among other things, entitlement to 
accrued benefits based on a claim received before the 
veteran's death for service connection for pain in both legs, 
stomach problems, pain in joints, esophagus rupture, back 
injuries and headaches.  An RO rating decision in September 
2002 initially held that, since the veteran died the same 
month he submitted a service connection claim for the above 
mentioned disabilities, an adjudication of the claims on the 
merits was unnecessary as there was no possibility of payment 
of accrued benefits.  The Board has an obligation to assess 
its jurisdiction with respect to all claims presented.  
38 C.F.R. § 20.101(c) (2004); Rowell v. Principi, 4 Vet. App. 
9, 15 (1993); Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 
83 F.3d 1380 (Fed. Cir. 1996).

Review of the claims folder demonstrates that, during his 
lifetime, the veteran initially filed a claim for service 
connection for pain in both legs, stomach problems, pain in 
all joints of body, esophagus rupture, back injuries, and 
headaches by means of a VA Form 21-526 received in September 
1996.  The RO attempted development of the claim, to include 
scheduling of a VA examination for which the veteran failed 
to report.  An October 10, 1997 RO letter informed the 
veteran that processing of his service connection claims were 
being discontinued pending his indication that he was ready 
to report for examination.  The RO received no further 
response from the veteran within one year from the date of 
the October 10, 1997 letter and the September 1996 
compensation claim must be deemed as abandoned.  See 
38 C.F.R. § 3.158 (1997).

The veteran next filed a statement received March 20, 2002 
which stated as follows:

ATTN:  ADJUDICATION OFFICER

		I HAD FILED A CLAIM FOR MEDICAL PROBLEMS 
RESULTING FROM VIETNAM AND DESERT STORM.  I WENT 
THROUGH ALL THE SCREENINGS AND TEST AS DIRECTED.  
AT THE END, I WAS UNABLE TO COMPLETE THE PROCESS.

		I NOW HAVE COLON CANCER WHICH HAS SPREAD TO 
MY LIVER AND LUNGS AND AN ENLARGE[D] PROSTATE.  I 
HAVE HAD SURGERY AND AM PRESENTLY UNDER GOING 
CHEMO THERAPY.

		I WOULD LIKE TO REOPEN MY CLAIM DUE TO THE 
PROBLEMS.  I AM REGISTERED UNDER AGENT ORANGE AND 
DESERT STORM.  IN ADDITION TO THE CANCER, I HAVE 
BEEN TREATED AT JAMES HALEY V.A. FOR DESERT STORM 
PROBLEMS ...

The RO construed the veteran's statement as encompassing 
claims for service connection for cancer of the colon, liver 
and lungs as well as an enlarged prostate.  These claims were 
denied by an RO rating decision dated May 2002.

On May 16, 2002, the veteran filed another Application for 
Compensation or Pension.  At this time, he submitted a 
photocopy of his original claim filed in 1996 highlighting 
the disabilities of pain in both legs, stomach problems, pain 
in all joints of body, esophagus rupture and headaches.  He 
died on May [redacted], 2002.

Benefits to which a veteran was entitled at his death, based 
on evidence on file at the date of death, and due and unpaid 
for a period not to exceed two years prior to the last date 
of entitlement, will be paid to survivors as provided by law. 
38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2004).  
The substance of the survivor's claim is purely derivative 
from any benefit to which the veteran might have been 
entitled at his death; that is, the survivor cannot receive 
any such attributed benefit that the veteran could not have 
received upon proper application therefor.  Zevalkink v. 
Brown, 6 Vet. App. 483, 489-90 (1994).

Payment of monetary benefits based upon an award of 
compensation may not be made to an individual for any period 
before the first day of the calendar month following the 
month in which the award became effective.  38 U.S.C.A. 
§ 5111 (West 2002); 38 C.F.R. § 3.31 (2004).  With an 
abandoned claim, rights to benefits finally established shall 
commence not earlier than the date of filing the new claim.  
38 C.F.R. § 3.158 (2004).  As noted by the RO in its initial 
September 2002 decision, the law would prohibit entitlement 
to accrued benefits for the claims of service connection for 
pain in both legs, stomach problems, pain in all joints, 
esophagus rupture, back injuries and headaches if the May 
2002 Application for Compensation or Pension constituted the 
filing of the new claim after an abandonment.  This is so 
because no monies would be owed under the payment rules of 
38 U.S.C.A. § 5111 and 38 C.F.R. § 3.31.

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2004).  An informal claim 
may be any communication or action, indicating an intent to 
apply for one or more benefits under VA law.  Thomas v. 
Principi, 16 Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 
3.155(a) (2004).  An informal claim must be written, see 
Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it 
must identify the benefit being sought.  Brannon v. West, 12 
Vet. App. 32, 34-5 (1998). 

Although a claimant need not identify the benefit sought 
"with specificity," see Servello v. Derwinski, 3 Vet. App. 
196, 199-200 (1992), some intent on the part of the veteran 
to seek benefits must be demonstrated.  See Brannon v. West, 
12 Vet. App. 32, 34-35 (1998).  See also Talbert v. Brown, 7 
Vet. App. 352, 356-7 (1995) (noting that while VA must 
interpret a claimant's submissions broadly, VA is not 
required to conjure up issues not raised by claimant).  The 
United States Court of Appeals for the Federal Circuit has 
emphasized VA has a duty to fully and sympathetically develop 
a veteran's claim to its optimum.  Hodge v. West, 155 F.3d 
1356, 1362 (Fed. Cir. 1998).  This duty requires VA to 
"determine all potential claims raised by the evidence, 
applying all relevant laws and regulations," Roberson v. 
West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to 
giving a sympathetic reading to all pro se pleadings of 
record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 
2004).

On March 20, 2002, the veteran submitted a written statement 
indicating his intent to seek service connected benefits.  He 
specifically mentioned disabilities of cancer and an enlarged 
prostate which the RO adjudicated.  He also referred to an 
intent to "REOPEN" his claims for the "PROBLEMS" he 
identified in his previously filed claim.  He otherwise 
referred to VA treatment for "DESERT STORM PROBLEMS" as 
well as cancer.  The Board applies a sympathetic reading to 
this pro se statement, and finds that sufficient language 
exists to determine that the veteran evidenced an intent to 
reopen his previously abandoned claim of service connection 
for pain in both legs, stomach problems, pain in all joints, 
esophagus rupture, back injuries and headaches.  As such, the 
appellant could potentially be entitled to monetary 
compensation for accrued benefits under the payment rules of 
38 U.S.C.A. § 5111 and 38 C.F.R. § 3.31.  Therefore, the 
Board finds no impediment to assuming jurisdiction over the 
claims.

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime and peacetime military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  The claimant bears 
the burden to present and support a claim of benefits.  38 
U.S.C.A. § 5107(a) (West 2002).  In evaluating service 
connection claims, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).

The veteran, who served on active military duty in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War, was deemed a Persian Gulf War veteran at the time of his 
March 20, 2002 application for benefits.  38 C.F.R. 
§ 3.317(d) (2002).  Effective March 1, 2002, The Veterans 
Education and Benefits Extension Act of 2001 substantively 
revised the provisions providing for compensation for 
disabilities occurring in Persian Gulf War Veterans.   Pub. 
L. No. 107-103, 115 Stat. 976 (Dec. 27, 2001).  Among the 
changes, service connection was extended for a "qualifying 
chronic disability" that became manifest during service on 
active duty in the Armed Forces in the Southwest Asia theater 
of operations during the Persian Gulf War; or to a degree of 
10 percent or more during the presumptive period prescribed 
by VA regulation.  The term "qualifying chronic disability" 
was defined as a chronic disability resulting from any of the 
following (or any combination of any of the following): 

(A) An undiagnosed illness;
(B) A medically unexplained chronic 
multisymptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of 
signs or symptoms; or
(C) Any diagnosed illness that VA determines 
by regulation warrants a presumption of 
service-connection. 

38 U.S.C.A. § 1117(a)(2) (West 2002) (emphasis added).

A whole new subsection (g) was added to § 1117, as follows:

For purposes of this section, signs or 
symptoms that may be a manifestation of an 
undiagnosed illness or a chronic multi-symptom 
illness include the following:
(1)	Fatigue.
(2)	Unexplained rashes or other 
dermatological signs or symptoms.
(3)	Headache.
(4)	Muscle pain.
(5)	Joint pain.
(6)	Neurological signs and symptoms.
(7)	Neuropsychological signs or symptoms.
(8)	Signs or symptoms involving the upper 
or lower respiratory system.
(9)	Sleep disturbances.
(10)	Gastrointestinal signs or symptoms.
(11)	Cardiovascular signs or symptoms. 
(12)	Abnormal weight loss.
(13)	Menstrual disorders.

Effective March 1, 2002, Section 202 of the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001), amended 38 U.S.C. § 1117 to 
expand the presumptive period to September 30, 2011.

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows: 

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

During his lifetime, the veteran voiced complaint of diarrhea 
symptoms following his return from Operation Desert Storm.  
Testimony from the appellant indicates that the veteran 
experienced chronic diarrhea and indigestion following his 
return from the Persian Gulf War to the extent that he could 
not venture too far from the bathroom.  A March 1992 report 
from St. Joseph's Hospital noted that the veteran had a 
"[h]istory of functional bowel syndrome."  Clinic records 
from Cigna Healthcare of Florida include an assessment of 
irritable bowel syndrome (IBS) in November 1999.  A November 
1999 VA flexible sigmoid biopsy assessed the complaints of 
diarrhea as collagenous colitis.  The law extant on March 20, 
2002 provided for service connection for irritable bowel 
syndrome manifested to a compensable degree on a presumptive 
basis under the provisions of 38 U.S.C.A. § 1117 as amended 
by the Veterans Education and Benefits Extension Act of 2001.  
The Board resolves reasonable doubt in favor of the appellant 
by accepting the November 1999 Cigna Healthcare treatment 
record, and lay report of symptoms, as establishing that the 
veteran held a diagnosis of irritable bowel syndrome 
symptomatic to a compensable degree within the applicable 
presumptive period.  See 38 C.F.R. § 4.114, Diagnostic Code 
7319 (2002).  Accordingly, the Board grants a claim for 
service connection for irritable bowel syndrome, claimed as 
stomach problems, on an accrued basis.

ORDER

Service connection for irritable bowel syndrome, claimed as 
stomach problems, on an accrued basis is granted, subject to 
regulations governing the payment of monetary awards.


REMAND

The veteran died on May [redacted], 2002 with the immediate cause of 
death, as identified on his Death Certificate, as 
adenocarcinoma of the colon metastatic to the liver and 
lungs.  No other immediate or underlying causes of death were 
identified.  As held above, the Board finds that the veteran 
had filed a claim for service connection for pain in both 
legs, pain in joints, esophagus rupture, back injury, and 
headaches by means of a written statement received on March 
20, 2002.  As such, the Board finds that the appellant could 
potentially be entitled to monetary compensation for accrued 
benefits under the payment rules of 38 U.S.C.A. § 5111 and 
38 C.F.R. § 3.31.

The appellant submitted treatise and documentary evidence at 
her January 2005 personal hearing with an express decision to 
decline waiver of RO consideration of that evidence in the 
first instance.  The evidence consists of a September 2004 
report by the Research Advisory Committee on Gulf War 
Veterans' Illnesses entitled "Scientific Progress In 
Understanding Gulf War Veterans' Illnesses: Report and 
Recommendations" as well as other documentation related to 
potential chemical or toxin exposures during the Persian Gulf 
War.  Accordingly, the case must be remanded to the RO for 
review of this additional evidence in conjunction with the 
appellant's claims.  See Disabled American Veterans (DAV) v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003).

The appellant has claimed that the veteran's reported 
symptoms and cause of death were caused by exposure to 
poisons or environmental factors during his service in the 
Republic of Vietnam during the Vietnam Era as well as his 
service in the Southwest theatre of operations during the 
Persian Gulf War.  Statements from [redacted], Col. 
(Ret.) of the North Carolina National Guard, who commanded 
the veteran's unit during the Persian Gulf War, indicated 
that the veteran was present at King Khalid Military City on 
January 5, 1991 which had been downwind of an area where 
unspecificied chemicals were blown up.  He also reported 
personal knowledge of the veteran's exposure to toxins such 
as smoke from oil well fires, spraying of DDT by the Saudi 
military, anthrax shots and anti-nerve agent drugs.  He 
indicated that the veteran's specific locations during his 
Persian Gulf War service may be located in his personnel 
records, to include his "Form 41's."

The September 2004 report by the Research Advisory Committee 
on Gulf War Veterans' Illnesses concludes that veterans of 
the Gulf War have reported a statistically significant 
increase in symptoms of persistent headaches, cognitive 
problems, somatic pain, fatigue, gastrointestinal 
difficulties, respiratory conditions and skin abnormalities 
(otherwise referred to a "Gulf War Illness.")  The report 
theorizes that veterans who were exposed to combinations of 
acetylcholinesterase (AChEi) inhibitors, such as 
Pyridostigmine Bromide tablets, anthrax shots, pesticides and 
potentially low level exposure to nerve agents, may have 
sustained an in-service neurotoxic injury.  Otherwise stated, 
the Report concluded that the evidence supported a "probable 
link" between exposure to neurotoxins and the development of 
Gulf War Illnesses.

Based upon the evidence and information cited above, the 
Board finds that further development of the claims are 
necessary.  The RO should first obtain the veteran's service 
personnel records, to include a request for all DD Form 41's, 
to better delineate the veteran's locations during his 
service in the Southwest Asia theatre of operations.  
Thereafter, the RO should forward the veteran's personnel 
records and a copy of Colonel [redacted] January 2005 e-mail 
communication to the appropriate federal agency, or agencies, 
to research whether the veteran may have been exposed to a 
chemical agent at King Khalid Military City on or about 
January 5, 1991 and/or any other time during his service in 
the Persian Gulf War.

The record indicates that there may be additional VA 
treatment records not currently associated with the claims 
folder from facilities in Tampa and Bay Pines, Florida.  The 
RO should attempt to obtain all available records, including 
the assertion that the veteran underwent Agent Orange and 
Persian Gulf War examinations at these facilities.  See 
Veteran's March 2002 statement; Appellant's January 2005 
Hearing transcript, pp. 3-4.  The appellant also testified 
that the veteran had filed a claim for disability benefits 
from the Social Security Administration (SSA) prior to his 
death.  The RO must obtain all medical and legal documents 
pertaining to this claim for SSA disability benefits.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board also finds medical opinion is necessary to decide 
the claims.  38 U.S.C.A. § 5103A(d) (West 2002).  The veteran 
served in the Republic of Vietnam wherein it is alleged he is 
presumed to have been exposed to herbicides.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2004).  There is also anecdotal evidence 
that the veteran may have been exposed to Agent Orange while 
serving in Vietnam and toxins during his service in the 
Persian Gulf War, to include AChEi inhibitors such as 
Pyridostigmine Bromide tablets, anthrax shots, pesticides and 
potentially low level exposure to nerve agents.  The 2004 
report issued by the Research Advisory Committee on Gulf War 
Veterans' Illnesses concludes that a "probable link" exists 
between exposure to neurotoxins such as AChEi inhibitors and 
neurotoxic injury manifested by symptoms such as persistent 
headaches, cognitive problems, somatic pain, fatigue, 
gastrointestinal difficulties, respiratory conditions and 
skin abnormalities.  Accordingly, the Board requires opinion 
by a neurologist, based upon review of the claims folder, as 
to whether the veteran's pain in both legs, pain in joints, 
esophagus rupture, and headaches may be attributable to 
neurotoxic injury in service, or otherwise related to 
event(s) in service.

The Board is also of the opinion that medical opinion should 
be obtained from an appropriate examiner(s) as to whether the 
veteran's claimed symptoms were attributable to a diagnosed 
illness, an undiagnosed illness, or a medically unexplained 
chronic multisymptom illness, and whether it is at least as 
likely as not that the cause of the veteran's death, 
diagnosed as metastastic colon cancer with liver and 
pulmonary involvement, is related to event(s) in service, to 
include his exposure to Agent Orange in Vietnam and 
neurotoxins while serving in the Persian Gulf War.  
38 U.S.C.A. § 5103A(d) (West 2002).

While this case is in remand status, the appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The Board specifically 
encourages her to submit all evidence in her possession, such 
as letters written by the veteran while stationed in the 
Persian Gulf, private treatment records, internet research, 
etc., which she referred to during her January 2005 hearing 
as this evidence and/or information may be necessary to 
substantiate her claims.

Accordingly, this case is REMANDED to the RO via the AMC for 
the following action:

1.  The RO should contact the appellant 
to accomplish the following requests:
a) ask the appellant to submit to VA 
copies of all evidence relevant to her 
claims that she has in her possession 
such as letters written by the 
veteran, private treatment records, 
and internet research, etc., which she 
referred to during her January 2005 
hearing;
b) request her to authorize VA to 
obtain complete medical records from 
St. Josephs Hospital in Tampa, 
Florida, and Joseph G. Sinkovics, 
M.D., and to identify all private 
providers of treatment for the veteran 
whose records are not currently 
associated with the claims folder; and 
		c) request her to clarify the date 
the veteran first obtained VA 
treatment at Bay Pines and/or St. 
Petersburg, Florida, to include the 
approximate time period the veteran 
underwent his Agent Orange 
examination.

2.  The RO should obtain all available VA 
inpatient and outpatient treatment 
records of the veteran from Bay Pines and 
St. Petersburg, Florida, and specifically 
request copies of any Agent Orange and/or 
Persian Gulf War examinations conducted.  
The appellant indicates that the Persian 
Gulf War examination was conducted in 
approximately 1996.  If Agent Orange 
and/or Persian Gulf War examinations are 
unavailable, the RO should obtain written 
confirmation of that fact and notify the 
appellant of the unavailability of those 
records.

3.  The RO should obtain all medical and 
legal documents associated with the 
veteran's claim for SSA disability 
benefits during his lifetime.

4.  The RO should obtain the veteran's 
service personnel records, to include all 
DD Form 41's for the veteran's service 
during the Persian Gulf War.

5.  Upon the receipt of any additional 
information regarding the veteran's 
service in the Persian Gulf War, the RO 
should forward the veteran's personnel 
records, a copy of Colonel [redacted] 
January 2005 e-mail communication, a copy 
of the article entitled "Baghdad's dirty 
secrets" and any additional relevant 
documents provided by the appellant to 
the appropriate federal agency, or 
agencies, to research whether the veteran 
may have been exposed to a chemical agent 
at King Khalid Military City on or about 
January 5, 1991 and/or any other time 
during his service in the Persian Gulf 
War.

6.  Upon completion of the above, the RO 
should forward the veteran's claims 
folder to a neurologist as to whether the 
veteran's pain in both legs, stomach 
problems, pain in joints, esophagus 
rupture, back injury, and headaches may 
be attributable to neurotoxic injury in 
service and/or is otherwise related to 
event(s) in service.  The neurologist is 
requested to provide the following 
analysis and opinion in the examination 
report:
a) acknowledge review of the 
contents of the claims folder to 
include the September 2004 report by 
the Research Advisory Committee on 
Gulf War Veterans' Illnesses entitled 
"Scientific Progress In 
Understanding Gulf War Veterans' 
Illnesses: Report and 
Recommendations;" and 
b) offer an opinion as to whether it 
is at least as likely as not (50 
percent probability or more) that the 
veteran's symptoms of pain in both 
legs, stomach problems, pain in all 
joints, esophagus rupture and/or 
headaches is attributable to 
neurotoxic injury in service and/or 
is related to event(s) in service?

The physician should provide a complete 
rationale for any opinion offered.  If an 
opinion cannot be offered without resort 
to speculation, the examiner should state 
so in the examination report.

7.  The RO should forward the veteran's 
claims folder to an appropriate 
examiner(s) in order to determine the 
nature and etiology of the veteran's 
symptomatology of pain in both legs, pain 
in joints, esophagus rupture, back 
injury, and headaches following his 
return from the Persian Gulf War as well 
as his colon cancer.  The examiner should 
be requested to provide opinion as to the 
following questions: 
a) provide opinion as to whether the 
veteran's claimed symptoms of pain 
in both legs, pain in joints, 
esophagus rupture, back injury, and 
headaches were attributable to a 
diagnosed illness, an undiagnosed 
illness, or a medically unexplained 
chronic multisymptom illness; OR, 
alternatively,
(b) whether it is at least as likely 
as not (50 percent probability or 
more) that that any diagnosed 
disability involving pain in both 
legs, pain in joints, esophagus 
rupture, back pain and headaches 
first manifested during active 
service and/or is related to 
event(s) during active service;
c) whether it is at least as likely 
as not (50 percent probability or 
more) that the veteran's colon 
cancer and the cause of his death 
was related to service, including 
exposure to Agent Orange in Vietnam 
and/or other toxins while serving in 
the Persian Gulf War and/or was 
manifest to a compensable degree 
within one year from the veteran's 
discharge from service?

A complete rationale for any opinion 
offered should be provided.  If an 
opinion cannot be offered without resort 
to speculation, the examiner should state 
so in the examination report.

9.  Thereafter, the RO should 
readjudicate the claims on appeal.  If 
any benefit sought on appeal remains 
denied, the RO should provide the 
appellant and her representative a 
supplemental statement of the case (SSOC) 
and an appropriate period of time to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).  The purpose of this REMAND is to 
obtain additional information and medical opinion as 
necessary to decide the claims.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	T. Mainelli
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


